December 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  MATTHEW HERMANN FAVARD D/B/A BEST OFFER AUTO, Appellant

NO. 14-14-00645-CV                          V.

                         RENEE EDMUND, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 30, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Matthew Hermann Favard d/b/a Best Offer Auto.


      We further order this decision certified below for observance.